DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 12/22/2020. Claims 10-21 withdrawn to non-elected invention.  Claim 5 has been cancelled by the applicant. Claims 1-4 and 6-9 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/22/2020, with respect to claim 1 have been fully considered and are persuasive. Specifically the applicant amended claim 1 to include features that are not suggested or render obvious by the current prior art.  The rejections of claims 1-4 and 6-9 are hereby withdrawn.
Election/Restrictions
Claim 1 allowable. The restriction requirement between species , as set forth in the Office action mailed on 07/16/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between species is fully withdrawn.  Claims 10-21, directed to a separate species is no longer withdrawn from consideration because the claim 1 requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
- Claim 10, delete “claim 5” and replace with “claim 1”
- Claim 15, delete “claim 5” and replace with “claim 1”
- Claim 17, delete “claim 5” and replace with “claim 1”
- Claim 18, delete “claim 5” and replace with “claim 1”
- Claim 19, delete “claim 5” and replace with “claim 1”
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a light projecting device “wherein herein the heat dissipating assembly includes: a heat conducting board including a first heat transmitting surface and a second heat transmitting surface opposite to the first heat transmitting surface: a heat conducting column disposed on the first heat transmitting surface: and a plurality of heat dissipating fins 
Regarding claims 2-4 and 6-21, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879